internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc tege eb qp2-plr-135637-01 date date plan state s dear this responds to your letter of date and subsequent correspondence on behalf of state s and its plan requesting a ruling concerning the proposed plan relating to state s’s volunteer firefighters’ and rescue squad workers’ service award program the plan which state s intends to be a length of service award plan described in sec_457 of the internal_revenue_code_of_1986 state s and its political subdivisions are represented to be eligible employers described in sec_457 state s has established the program reflected in the plan for the benefit of long- term bona-fide volunteers who perform firefighting or rescue squad services or other volunteers who perform essential services as defined in the plan for such volunteer fire departments or rescue squads associated with political subdivisions of state s the program is established to provide length of service awards in the amounts and at the time determined under the plan to eligible volunteers determined under the plan for the volunteer fire departments and rescue squads in recognition of long-term volunteer service contributions to the fund associated with the plan by state s which are paid into the general fund the local political_subdivision or the local volunteer firefighting or rescue squad services which are deemed to be instrumentalities of the related political subdivisions under state s law which are paid into the department and squad fund are held and invested by the state retirement_system board but they remain segregated property of the contributing entity subject_to the claims of its creditors until distributed in payment of service awards the plan provides for a dollar_figure combined limit on a volunteer's length of service award accruing with respect to a year_of_service credit any eligible volunteer rescue squad member or volunteer_fire_department member as defined in the plan who meets the requirements and criteria set forth in the plan may join state s’s length of service award program the plan provides that an eligible member may not receive compensation from the department or squad for performing firefighting and prevention services and emergency medical and ambulance plr-135637-01 services other than reimbursement for or reasonable allowance for reasonable expenses_incurred in the performance of such services or reasonable benefits including length of service awards and nominal fees for such services customarily paid_by the departments or squads in connection with the performance of such services by volunteers state s the local volunteer rescue squad or fire department or the related local political_subdivision may make contributions to the members’ accounts in the general or department and squad funds of the program in accordance with the plan and state s law the plan provides that the total department and squad fund contribution and general fund contribution combined made with respect to an individual member may not exceed dollar_figure for any year_of_service credit once an eligible member has attained the age set forth in the plan with the required years_of_service for a volunteer rescue squad or fire department in state s he or she would be entitled to a lump-sum_distribution of the amounts in his or her account determined pursuant to the plan’s provisions however if the eligible member so elects the state retirement_system would purchase and deliver to him or her an annuity_contract in lieu of such lump sum payment if an eligible member dies prior to attaining the required age and length of service his or her beneficiary defined in the plan and state s statute would receive a lump-sum_distribution of the amount in the member’s plan account the plan also includes detailed provisions regarding the purchase of service_credit for the member’s years_of_service before the plan’s effective date and the reduced amounts a member generally would receive if he or she ceases his or her services in state s or membership in the program before attaining the age and year_of_service requirement the plan provides that all amounts deferred under the plan in the department and squad fund and the general fund and all income attributable to such amounts will remain until made available to the participant or beneficiary solely the property and rights of the contributing entities subject only to the claims of the entity's general creditors the plan also provides that a participant or beneficiary has only an unsecured right to benefits under the program the rights of any participant or beneficiary to payments under the plan are nonassignable and nontransferable sec_83 of the internal_revenue_code provides that the excess if any of the fair_market_value of property transferred in_connection_with_the_performance_of_services over the amount_paid if any for the property is includible in the gross_income of the person who performed the services for the first taxable_year in which the property becomes transferable or is not subject_to a substantial_risk_of_forfeiture sec_403 of the code states that premiums_paid by an employer for a nonqualified_annuity contract shall be included in the employee's gross_income in accordance with sec_83 except that the value of such contract shall be substituted for the fair_market_value of the property for purposes of applying sec_83 plr-135637-01 sec_451 of the code and sec_1_451-1 of the regulations provide that an item_of_gross_income is includible in gross_income for the taxable_year in which actually or constructively received by a taxpayer using the cash_receipts_and_disbursements_method of accounting under sec_1_451-2 of the regulations income is constructively received in the taxable_year during which it is credited to the taxpayer’s account set apart or otherwise made available so that the taxpayer may draw on it at any time however income is not constructively received if the taxpayer’s control of its receipt is subject_to substantial limitations or restrictions various revenue rulings have considered the tax consequences of nonqualified_deferred_compensation arrangements revrul_60_31 situations 1960_1_cb_174 holds that a mere promise to pay not represented by notes or secured in any way does not constitute receipt of income within the meaning of the cash_receipts_and_disbursements_method of accounting see also revrul_69_650 1969_2_cb_106 and revrul_69_649 1969_2_cb_106 sec_457 of the internal_revenue_code_of_1986 governs the taxation of eligible deferred_compensation plans of eligible employers the term eligible_employer is defined in sec_457 as a state political_subdivision of a state and any agency_or_instrumentality of a state or political_subdivision of a state and any other organization other that a governmental_unit exempt from tax under subtitle a of the code an eligible_deferred_compensation_plan as defined in sec_457 must among other things provide that the maximum amount which may be deferred under the plan for a taxable_year shall not exceed the lesser_of dollar_figure as adjusted for cost- of-living under sec_457 or percent of the participant’s includible_compensation sec_457 provides that if a plan of an eligible_employer providing for a deferral of compensation is not an eligible_deferred_compensation_plan compensation deferred under such plan shall be included in the participant’s gross_income for the first taxable_year in which there is no substantial_risk_of_forfeiture of the rights to such compensation sec_457 provides that a plan paying solely length of service awards to bona_fide volunteers or their beneficiaries on account of qualified_service performed by such volunteers is treated as not providing for the deferral of compensation under sec_457 sec_457 defines qualified_services as fire fighting and prevention services emergency medical services and ambulance services sec_457 provides special rules applicable to a length of service award plan losap sec_457 defines the term bona_fide volunteer to include only persons whose only compensation received for performing the services are reimbursements for or reasonable allowances for reasonable expenses_incurred in performing such services or reasonable benefits including length of service awards plr-135637-01 and nominal fees for such services customarily paid_by eligible employers in connection with the performance of such services by volunteers sec_457 provides that a losap may not provide for an aggregate amount of length of service awards exceeding dollar_figure accruing with respect to any year_of_service by a volunteer sec_72 provides that gross_income does not include that part of any amount_received_as_an_annuity which bears the same ratio to such amount as the investment_in_the_contract bears to the expected_return under the contract sec_1_72-1 of the income_tax regulations states that amounts subject_to sec_72 are includible in the gross_income of the recipient except to the extent that they are considered to represent a reduction or return of premiums or other consideration paid sec_3121 provides that any payment made to or on behalf of an employee or his beneficiary under a plan described in sec_457 and maintained by an eligible_employer as defined in sec_457 is not treated as wages for purposes of determining whether federal_insurance_contribution_act fica_taxes apply to such payment in light of the documents presented including the relevant state s statutory provisions the revised plan submitted on date and the representations made we conclude as follows state s’s length of service award program reflected in the plan pays solely length of service awards to bona_fide volunteers providing firefighting and prevention services emergency medical services or ambulance services as described in sec_457 this program is not subject_to sec_457 amounts paid to members from the funds pursuant to the plan are not wages for purposes of fica_taxes pursuant to sec_3121 amounts paid or otherwise made available to eligible members pursuant to the plan are includible in the recipient’s gross_income in accordance with sec_451 and sec_72 only in the taxable_year in which such amounts are paid or otherwise made available if an eligible member receives an annuity_contract in lieu of a lump sum payment the value of such contract will be includible in his or her taxable_income in accordance with sec_83 in the year when he or she receives such annuity_contract no opinion is expressed concerning the timing of the inclusion in income of amounts deferred under any deferred_compensation plan other than the plan described above if the plan is significantly modified this ruling will not necessarily remain applicable this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-135637-01 temporary or final regulations pertaining to one or more of the issues addressed in this ruling have not yet been adopted therefore this ruling may be modified or revoked if the adopted temporary or final regulations are inconsistent with any conclusion in the ruling see section dollar_figure of revproc_2001_1 2001_1_irb_1 however when the criteria in section dollar_figure of revproc_2001_1 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances sincerely robert d patchell acting branch chief office of division counsel associate chief_counsel tax exempt and government entities enclosure
